DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 4, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, line 3, “a6 optimization problem” and should read “an optimization problem”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit” in claims 13-14 and 18.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See MPEP 2173.05(p)ll.  A proper “product-by-process” claim is stipulated in MPEP 2173.05(p)l.  Please follow that guidance.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/138140 to Kauffmann (hereinafter Kauffmann).
Regarding independent claim 1, Kauffmann discloses a method for automatic determination of a change of an organ (abstract, “A method for visualizing the anatomy of a region of interest of a tubular-shaped organ based on acquired three-dimensional image slices of the region of interest.”), comprising:
(Abstract, e.g., first slice image among slice images of tubular-shaped organ, first time point is implied with first slice image; see also paragraph 036, “Clinical image data related to a patient under observation is typically acquired by a scanner (not shown) of a standard medical imaging modality such as Computed Tomography (CT) or Magnetic Resonance Imaging (MRI) angiography.”);
computing a first representation of the organ in the first medical image (Abstract, e.g., visualizing interpolated cross-sectional images along a plane normal-interpolated images are computed representations; see also paragraph 047, “a 3D parametric surface representation 50 of the aneurysm wall 30 is automatically computed at 114 (although one skilled in the art would recognize that other visualization techniques are possible).”);
computing a first reference-line of the organ based on the first representation of the organ computed (paragraph 047, “At this point, the geometrical centreline (represented by the dashed line associated with reference B in Figure 3) of the aneurysm 26, which passes through the centre of the aneurysm 26 and whose points are all at equidistance from the aneurysm wall 30, is computed.”);
providing a second medical image of the organ recorded at a second point of time (Abstract, e.g., slice image right after first slice image i.e., second, among slice images of tubular-shaped organ, second time point is implied with each slice image; see also paragraph 036, “Since different clinical imaging exams may be performed at different times to study the progression of a patient's disorder, a resulting plurality of image data sets corresponding to each imaging exam may be stored in the database 12 and each image set is then treated separately by the imaging software 20.”);
computing a second representation of the organ in the second medical image (Abstract, e.g., visualizing interpolated cross-sectional images along a plane normal-interpolated images are computed representations; see also paragraph 047, “This 3D surface mesh model 50 (illustrated in Figure 10) is then back-projected in the initial image space (i.e. the native DICOM images), resliced and represented in axial (Figure 11a), sagittal (Figure 11 b) and coronal (Figure 11 c) views. From the 3D wall model 50, it is then possible to proceed with quantification of the aneurysm parameters (116);” paragraph 052, “In order to co-register two image sets 1S1 and 1S2 (acquired for the same patient at times t1 and t2”);
computing a second reference-line of the organ based on the second representation of the organ computed (paragraph 052, “Referring now to Figure 16 and Figure 17 in addition to Figure 1, an image registration method 200 according to the present invention will now be described. In order to co-register two image sets 1S1 and 1S2 (acquired for the same patient at times t1 and t2)”);
(paragraph 053, “Similarity criteria, which serve to evaluate the resemblance of two (and possibly more) images or their areas, must be evaluated when matching two or more images via geometrical transformations, as is the case of image registration. For this purpose, it is desirable to use a method independent of location, rotation and scale. The curve signature of each centreline path CR and CIL can thus be represented by its local tangent, curvature and torsion.”); and 
comparing at least one of the matched representations of the organs and the features derived from the matched representations of the organ (paragraph 049, “exams at times t1 and t2, and thus for two respective image sets IS1 and 182, two values Dmax1 and Dmax2 of the maximal diameter are computed for each image set. The change in the maximal diameter of the aneurysm 26 over time is then computed as the difference between Dmax1 and Dmax2”).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Kauffmann further discloses wherein the reference-lines are centerlines of the organ (Paragraph 052, “vascular centreline-paths are extracted from the landmarks;” the image this is referenced to is exemplified within an aorta which is in the heart).
Regarding dependent claim 4, the rejection of claim 3 is incorporated herein. Additionally, Kauffmann further discloses wherein the centerlines are determined by an (paragraph 047, “At this point, the geometrical centreline (represented by the dashed line associated with reference B in Figure 3) of the aneurysm 26, which passes through the centre of the aneurysm 26 and whose points are all at equidistance from the aneurysm wall 30, is computed”… "compute the value of the maximum diameter Dmax of the aneurysm”). 
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Kauffmann further discloses wherein measurements are performed for the organ to obtain values of a size of parts of the organ (Paragraph 003, “Medical imaging is increasingly used to study the changes in size and shape of anatomical structures over time;” paragraph 053, “evaluate the resemblance of two (and possibly more) images or their areas” area is read as size).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Kauffmann further discloses wherein the reference lines of representations of the organ are registered by using numerical optimization techniques (Paragraph 052, “these centreline paths CR and CIL are obtained illustratively using the Dijkstra shortest path algorithm;” shortest path algorithm is read as optimizing distance).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Additionally, Kauffmann further discloses wherein for determining changes between at least one of the representations of the organ images and the features, matching points (Paragraph 053, “Point to point association is then achieved by maximum correlation detection, thus leading to 3D registration between paired points. As a result, an affine transformation matrix with three (3) rotation and three (3) translation parameters is illustratively obtained. These registration parameters are stored in the database 12 at 206 and the transformation is applied to one of the image sets, i.e. either IS1 Or IS2, in order to co-register it with the other image set;” 3D registration of paired points is read as the points correlating across the first and second reference line).
Regarding dependent claim 9, the rejection of claim 8 is incorporated herein. Additionally, Kauffmann further discloses wherein the matching points on the two reference lines are used for determining changes between the features derived from the representations of the organ (Paragraph 048, “Similarly, other attributes or components of the aneurysm 26, such as the thickness of the thrombus 40, lumen 38, wall 30, calcifications and plaque (not shown), can be measured in order to monitor changes over time;” paragraph 052, “Similarly to 106 described herein above with reference to Figure 2, these centreline paths CR and CIL are obtained illustratively using the Dijkstra shortest path algorithm on the images smoothed by a Gaussian filter. The vessel curves thus obtained are represented as ordered discrete points defined in the image coordinate system. As will now be apparent to a person of skill in the art, more than two such vessel curves may be extracted from the initialized landmarks Rright, R1ett, llright and IL1ett, resulting in more accurate registration of the image sets IS1 and IS2. For example, two additional centreline paths may be computed from R1ett to I Lright and Rright to I L1ett respectively.;” paragraph 053, “Similarity criteria, which serve to evaluate the resemblance of two (and possibly more) images or their areas, must be evaluated when matching two or more images via geometrical transformations, as is the case of image registration.).
Regarding dependent claim 10, the rejection of claim 1 is incorporated herein. Additionally, Kauffmann further discloses wherein the changes determined, between at least one of the representations of the organ and between features determined from the representations, are visualized (Paragraph 010, “computes a three dimensional surface representation of the region of interest from the delimited set of cross-sectional images and displays the computed three-dimensional surface representation on the display;” paragraph 053, “Similarity criteria, which serve to evaluate the resemblance of two (and possibly more) images or their areas, must be evaluated when matching two or more images via geometrical transformations, as is the case of image registration.” Two image sets (i.e. taken at different times) are read as the images observed to quantify change between).
Regarding independent claim 11, rejection of claim 11 is incorporated herein. Additionally, Kauffmann further discloses wherein the changes determined, between at (Paragraph 049, “Referring now to Figure 12a and Figure 12b in addition to Figure 2 and Figure 3, in order to provide clear information regarding the local parameter values of the aneurysm 26, the 3D surface wall model 50 is augmented with a coding, such as colour-coding, shading, hatching, or the like. A combination of hatching, colour and letter coding (with B for blue, C for cyan, G for green, Y for yellow, 0 for orange and R for red) is shown in Figure 12a for illustrative purposes only, although a person of skill in the art will appreciate that any other suitable coding may be used to represent the measured parameters. Illustratively, the Dmax value is mapped on the 3D model 50 using a colour scale, for example one which varies from blue to red or the like to represent increasing values of Dmax• Alternatively, Dmax may be represented for each cross-section along the centreline B, as shown in Figure 12b. This representation advantageously shows the Dmax profile along the centreline B in a two-dimensional (2D) curve. The maximal value on the curve is therefore the sought global value of Dmax, which can be used as a diagnostic measure of the aneurysm 26;” increasing values of Dmax being displayed using color variability is read as marking the quantity of change).
Regarding independent claim 12, rejection of claim 10 is incorporated herein. Additionally, Kauffmann further discloses wherein a graphical filter function is applied to (Paragraph 052, “images smoothed by a Gaussian filter.”).
Regarding independent claim 13, the references and analysis of claim 1 apply directly. Additionally, Kauffmann further discloses a device, for automatic determination of a change of an organ (Paragraph 010, “Additionally, there is disclosed a system for visualizing the anatomy of a region of interest of a tubular-shaped organ. The system comprises a scanning device for acquiring an image of the region of interest of the tubular shaped organ”)
Regarding independent claim 15, rejection of claim 13 is incorporated herein. Additionally, Kauffmann further discloses a control device for controlling a medical imaging system, comprising the device of claim 13 (Paragraph 010, “Additionally, there is disclosed a system for visualizing the anatomy of a region of interest of a tubular-shaped organ. The system comprises a scanning device for acquiring an image of the region of interest of the tubular shaped organ” and see claim 13).
Regarding independent claim 16, rejection of claim 15 is incorporated herein. Additionally, Kauffmann further discloses a medical imaging system comprising the control device of claim 15 (Paragraph 010, “Additionally, there is disclosed a system for visualizing the anatomy of a region of interest of a tubular-shaped organ. The system comprises a scanning device for acquiring an image of the region of interest of the tubular shaped organ” and see claim 15).
(paragraph 011, “Furthermore, there is disclosed a computer program storage medium readable by a computing system and encoding a computer program of instructions for executing a computer process for visualizing the anatomy of a region of interest of a tubular-shaped organ.”).
Regarding dependent claim 18, the rejection of claim 1 is incorporated herein. Additionally, Kauffmann further discloses a non-transitory computer-readable medium, storing program elements, readable and executable by a computer unit to perform the method of claim 1 when the program elements are executed by the computer unit (paragraph 011, “Furthermore, there is disclosed a computer program storage medium readable by a computing system and encoding a computer program of instructions for executing a computer process for visualizing the anatomy of a region of interest of a tubular-shaped organ.”). 
Regarding dependent claim 19, the rejection of claim 6 is incorporated herein. Additionally, Kauffmann further discloses wherein measurements are performed for a defined set of points of the reference line and include at least one of:
a maximum diameter of the organ (Abstract, “such as a maximal diameter and a volume, of the region of interest.”), an average diameter of the organ, and (Abstract, “such as a maximal diameter and a volume, of the region of interest;” volume is understood length*width*height, and area = length* width, thus volume = area*height by substation meaning that it is inherent to knowing the volume, that the area is known).
Regarding dependent claim 20, the rejection of claim 7 is incorporated herein. Additionally, Kauffmann further discloses wherein registration is performed by applying a rigid or non-rigid spatial transformation to the points on one of the centerlines (Paragraph 053, “Similarity criteria, which serve to evaluate the resemblance of two (and possibly more) images or their areas, must be evaluated when matching two or more images via geometrical transformations, as is the case of image registration. For this purpose, it is desirable to use a method independent of location, rotation and scale. The curve signature of each centreline path CR and CIL can thus be represented by its local tangent, curvature and torsion. More specifically, the curve arc-length is illustratively normalized and the curve signature is computed, followed by signature correlation between the two renal paths CR and the two iliac paths C1L- Point to point association is then achieved by maximum correlation detection, thus leading to 3D registration between paired points. As a result, an affine transformation matrix with three (3) rotation and three (3) translation parameters is illustratively obtained.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffmann.
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Kauffman discloses comprising:
determining a first set of at least one of distances and cross sections from a set of coordinates of the first reference-line to a surface of the organ pictured in the first medical image (paragraph 047, “A described herein above and used to define cross-sections, is used to compute the value of the maximum diameter Dmax of the aneurysm 26”);
determining a second set of at least one of distances and cross sections from the set of coordinates of the second reference-line to the surface of the organ pictured in the second medical image (paragraph 049, “exams at times t1 and t2, and thus for two respective image sets IS1 and 182, two values Dmax1 and Dmax2 of the maximal diameter are computed for each image set. The change in the maximal diameter of the aneurysm 26 over time is then computed as the difference between Dmax1 and Dmax2;” being that multiple images are being compared to each other, the first and second set of distances is read as one set on each image);
registering the first reference-line and the second reference-line to obtain a matching of the first set of at least one of distances and cross sections determined and the second set of at least one of distances and cross sections determined (paragraph 049, “The change in the maximal diameter of the aneurysm 26 over time is then computed as the difference between Dmax1 and Dmax2”).
Additionally, Kauffmann at paragraph 053 teaches, “Similarity criteria, which serve to evaluate the resemblance of two (and possibly more) images or their areas, must be evaluated when matching two or more images via geometrical transformations, as is the case of image registration.”  Kauffman does not meet the further limitation claim language verbatim i.e., “comparing respective ones of the first set of at least one of distances and cross sections determined and respective ones of the second set of at least one of distances and cross sections determined, pairwise, with respective matched at least one of distances and cross sections.” However, Kauffman is indicative and suggestive to a person having ordinary skill in the art at the time of the claimed invention that the need to compare the two sets of distances, as well as the cross sections in order to evaluate the resemblance of the two images is obvious and substantiated by (paragraph 053).
Regarding dependent claim 5, the rejection of claim 4 is incorporated herein. Additionally, Kauffman fails to explicitly disclose wherein the iterative calculation is 
However, Kauffmann discloses finding “vascular centerline-paths are extracted from the landmarks (paragraph 052).” Being that the paths which the landmarks are determined from are both plural the calculation must be inherently iterative. Further, it is noted that numerical optimization is commonly known in the image analysis or model registration art, and as such, it would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to select points distanced at similar distances, and solve an optimization problem in order to acquire a 3D model of a tubular organ of interest.
Regarding dependent claim 14, the rejection of claim 13 is incorporated herein. Additionally, the references and analysis of claim 2 apply directly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2013/0195338 to Xu et al. discloses a system and method for registering multiple images to segment a tubular organ
U.S. Publication No. 2007/0116342 discloses methods of three-dimensional reconstruction of tubular organs

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU LE/Supervisory Patent Examiner, Art Unit 2668